Sykes, J.
(dissenting). I cannot agree with the opinion of the majority of the court in this case. Section 930-, Code of 1906, in part says:
“And all persons doing business thereunder shall be deemed and held to be partners in the business and liable as such.”
My construction of this clause is that, before any one is liable under it as a partner, he must be actively engaged in the management of the business, and not a mere dormant, silent, or inactive stockholder, who has nothing *678whatever to do with the active management of the business. If there were a board of directors in charge of this business, then, under the statute, they would be liable. If the stockholders had intrusted the management of the business to one or more of their number, then those stockholders in charge of said business would be liable. The declaration in this case does not charge that either of the defendants was engaged in operating the business of the drug company.
In my opinion, the judgment of the lower court should be affirmed.
Holden, J.., concurs with me in these views.